

iblogo1.jpg [iblogo1.jpg]
Exhibit 10.1


FIRST AMENDMENT TO ISABELLA BANK RELOCATION EXPENSE AGREEMENT


FIRST AMENDMENT dated as of October 13, 2020, to the Isabella Bank Relocation
Expense Agreement dated effective as of July 13, 2020 (the “Agreement”), by and
between Neil M. McDonnell (the “Employee”) and Isabella Bank (together with any
successors and affiliates, the “Bank”).


WHEREAS, the ability of the Employee to incur Eligible Expenses under the
Agreement expires at midnight on October 13, 2020; and


WHEREAS, in accordance with Section 11 of the Agreement, the parties hereto
desire to amend the Agreement on the terms set forth herein to extend the period
during which Employee may incur Eligible Expenses and close on the purchase of a
primary residence within commuting distance of the Bank’s headquarters in Mt.
Pleasant, Michigan.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


SECTION 1. Amendment to Sections 2 and 4. Effective as of October 13, 2020, the
references to “October 13, 2020” in Sections 2 and 4 of the Agreement are
changed to “January 11, 2021”.


SECTION 2. Agreement; Terms. Except as expressly amended hereby, the Agreement
shall continue in full force and effect in accordance with the provisions
thereof on the date hereof, and this First Amendment shall not be deemed to
waive or amend any provision of the Agreement except as expressly set forth
herein. As used in the Agreement, the terms “this Agreement,” “herein,”
“hereinafter,” “hereunder,” “hereto,” and words of similar import shall mean and
refer to, from and after the date hereof, unless the context otherwise
specifically requires, the Agreement as amended by this First Amendment.


SECTION 3. Headings. Section headings in this First Amendment are for
convenience of reference only and shall not define, limit or otherwise affect
any of the terms or provisions hereof.


SECTION 4. Counterparts. This First Amendment may be executed by the parties
hereto in separate counterparts, and electronically by facsimile or PDF, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.


SECTION 5. Governing Law. This First Amendment shall be construed in accordance
with and governed by the laws of the State of Michigan (without regard to any
rules or principles of conflicts of law that would cause the application of the
laws of any jurisdiction other than the State of Michigan).


[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to the Agreement as of the date first above written


EMPLOYEE
/s/ Neil M. McDonnellNeil M. McDonnellDate: October 13, 2020
ISABELLA BANK
/s/ Jae A. EvansJae A. Evans, Chief Executive OfficerDate: October 13, 2020



[Signature Page to First Amendment to Relocation Expense Agreement]
2